Citation Nr: 1734085	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-36 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a higher rate of dependency and indemnity compensation (DIC) based on the need for regular aid and attendance (A&A) or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from November 1942 to January 1946.  He died in December 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for the cause of the Veteran's death, and denied A&A or housebound benefits for the appellant.  Original jurisdiction of the matter has since been transferred to the Milwaukee Pension Center in Milwaukee, Wisconsin.

In a March 2014 decision, the Board granted service connection for the cause of the Veteran's death, and remanded the issue of the appellant's entitlement to a higher rate of DIC for further development.


FINDING OF FACT

The appellant is not a patient in a nursing home or substantially confined to her dwelling or immediate premises due to disability; she does not have corrected visual acuity of 5/200 or less, or concentric contraction of the visual field to 5 degrees or less; and has not been shown to be incapable of protecting herself from the hazards or dangers incident to a daily environment.


CONCLUSION OF LAW

The criteria for increased dependency and indemnity compensation payable at the aid and attendance or housebound rates have not been met.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2016).  An increased rate of monthly DIC is available for a surviving spouse who is in need of regular aid and attendance or permanently housebound.  38 U.S.C.A. § 1311; 38 C.F.R. § 3.10, 3.351. 

Payment at the housebound rate requires a finding that the spouse is permanently housebound due to disability that is reasonably certain to last her lifetime.  38 C.F.R. § 3.351(d).

Payment at the A&A rate a surviving spouse is helpless or so nearly helpless such that she is in a nursing home, blind, or so nearly blind or significantly disabled as to require the regular aid and attendance of another person.  38 U.S.C.A. § 1311; 38 C.F.R. § 3.351(a), (b).  To establish a need for regular aid and attendance, the claimant must (1) be blind or have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 C.F.R. § 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Unfortunately, the evidence in this case is extremely limited.  The appellant was scheduled for a VA examination in December 2016 but failed to appear.  The report generated for the examination indicates the appellant stated that she was too old to travel to the Birmingham VA medical center for the examination.  A January 2017 supplemental statement of the case advised the appellant to notify VA if she was willing to report for an examination, but no further response was received.

The appellant did identify private treatment records from Dr. T.T.H. that were relevant to her claim. After the appellant submitted the necessary authorization forms, VA twice attempted to obtain these records from Dr. T.T.H. in October 2016.  However, no response was received, and no further action was required on the part of VA.  38 C.F.R. § 3.156(c)(1).

The remaining evidence relevant to the claim does not establish that the appellant is entitled to a higher rate of DIC based on A&A or being housebound.  A November 2005 VA examination of the Veteran shows that the appellant handled their financial affairs, as well as daily tasks such as cooking and cleaning.  She was also required to protect the Veteran from the dangers of his daily environment.

A December 2007 VA Form 21-0518-1 (Improved Pension Eligibility Verification Report) shows that the appellant was not in a nursing home.

In a May 2016 statement, the appellant reported that she wore contacts, had irritable bowel syndrome (IBS) and bladder problems, degenerative arthritis, and lost cartilage in her spine.  She also could not use her right hand very well.  She acknowledged that she was not confined but had to stay home because she did not feel like going out.

The Board has considered the appellant's own statements made in support of her claim.  However, she has not demonstrated any specialized knowledge or expertise to indicate she is capable of rendering competent findings.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the appellant meets the visual or other functional impairment levels identified above falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the competent evidence of record does not show that the appellant satisfies the criteria for DIC at the A&A or housebound rate.  See 38 U.S.C.A. § 5107 (a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).


ORDER

Increased DIC at the A&A or housebound rate is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


